NO. 07-03-0520-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL B

JUNE 23, 2004

______________________________


STEPHEN ZARATE, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE


_________________________________

FROM THE 110TH DISTRICT COURT OF DICKENS COUNTY;

NO. 2261; HONORABLE JOHN R. HOLLUMS, JUDGE

_______________________________

Before JOHNSON, C.J., and QUINN and CAMPBELL, JJ.
ORDER
 Stephen Zarate appeals the trial court's September 11, 2003 judgment adjudicating
him guilty of manslaughter and sentencing him to twenty years confinement in the
Institutional Division of the Texas Department of Criminal Justice and a fine of $10,000.00. 

	A certification of Zarate's right of appeal was not filed with the record as required by
Texas Rule of Appellate Procedure 25.2(a)(2), and (d). By letter dated March 29, 2004, this
court directed the trial court to file the certification of appellant's right of appeal with the trial
court clerk within thirty days. See Tex. R. App. P. 37.1. The same letter directed the trial
court clerk to file a supplemental record including the certification with the clerk of this court
within fifteen days from the date the certification was filed with the trial court clerk.  Tex.
R. App. P. 34.5 (c)(2). Appellant was provided a copy of the letter. 
	As of this date, there has been no response from the trial court to our directive.  A
trial court is required to enter a certification of a defendant's right of appeal in every case
in which it enters a judgment of guilt or other appealable order. Tex. R. App. P. 25.2(a)(2). 
When a defendant appeals a judgment of the trial court, the record on appeal must include
the trial court's certification of his right of appeal under Rule 25.2(a)(2). Tex. R. App. P.
25.2(d).  The certification of a defendant's right of appeal may be added to the record by
supplementation or by order of the appellate court.  Tex. R. App. P. 25.2(d), 34.5(c)(2),
37.1. 			
	Accordingly, the trial court is ordered to file a certification of appellant's right of
appeal with the trial court clerk on or before July 23, 2004. Additionally, the trial court clerk
is ordered to file a supplemental record, containing the certification, with the clerk of this
court within fifteen days from the date the certification is filed by the trial court. 
 Per Curiam
Do not publish.